      Case 2:19-cv-11149-LMA-DMD Document 87-2 Filed 03/13/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

REC Marine Logistics, LLC,         )                 CIVIL ACTION
Plaintiff                          )
                                   )                 NO.2:19-cv-11149-LMA-DMD
versus                             )
                                   )
DeQuincy R. Richard                )                 JUDGE Africk
Defendant                          )                 MAGISTRATE (3)
___________________________________)

        MEMORANDUM OF LAW TO REVERSE AND CORRECT PRIOR RULING

       At a recent conference with the Magistrate (9 th March 2020),

Counsel was aggressively confronted with a problem regarding an

attempted service by Richard’s counsel, of several pleadings,

including some discovery pleadings, that were allegedly left by

his private server at Counsel’s residence in November 2019.                        The

attempted service was invalid under the existing rules, FRCP,

and of no effect.


       For several years, the Eastern District Court Rules in New

Orleans have mandated that counsel file pleadings with the Court

and    serve   other    counsel,      by   using   the    Court’    own   electronic

filing system.         The court’s ECF system works interactively with

Louisiana’s State Bar registry because the bar registry monitors

an    attorney’s     status,    bar    membership,       phones,   addresses,      and

whether the attorney is still in good standing.                       The registry

information     is     placed   on    every    document     filed    in    state    or

federal court.         It provides other counsel in the case, a bar
   Case 2:19-cv-11149-LMA-DMD Document 87-2 Filed 03/13/20 Page 2 of 5



number,       phone    numbers,       email,   and      the       attorney’s    registered

address for service or other contacts.


        Certain files or data exchanged between attorneys sometimes

requires use of an alternative method of exchange which does not

rely on the Court’s electronic filing system.                              The most useful

method of service for discovery or other materials, that are not

going    to    be     filed    of    record,     is    the    use     of    counsel’s        bar

registered,         email     address,     which       are     contained       within        the

signature       block       appearing     on   counsel’s           documents        or     other

published       papers.       Although     the        Court’s       ECF     might        provide

transmission for court papers, the item may not be intended for

filing in the court record.                 In that case, the transmittal or

service can just as easily be transmitted to other counsel by

email using the email address that forms a part of counsel’s

permanent signature, or registry block.


        Opposing counsel’s arbitrary, but intentional decision, to

serve case pleadings, including discovery meant for clients, at

a non-registered, residence address leads to a wholly invalid

service(as here). Aberrant, arbitrary and/or changeable service

locations      for    the     same    attorney     are      not    permitted     under       the

rules (See FRCP Rule 5) in this useage, because it strips the

“client”      of    its/their        substantive      and     procedural       due       process
   Case 2:19-cv-11149-LMA-DMD Document 87-2 Filed 03/13/20 Page 3 of 5



protections, which they are entitled and guaranteed to receive,

and they are built into the FRCP.


     Under the new service rules mandated by recent changes to

the Federal Rules of Civil Procedure, litigants may use more

than one method of service for discovery and related matters,

but trying to make a drop service of anything on an attorney’s

residence, unless the attorney registers the residence address

as a service location, is not permitted by the rules and any

attempted service at the location is simply null and void.


     In this case, the attorneys representing Mr. Richard, had

the correct addresses for all services in their file, and could

simply have emailed the service materials to the email address

registered in the signature block, or shown on the bar registry,

and with the Court.          They wanted to make a statement that they

knew where Counsel’s residence address was, and in trying to

make service at that restricted location, failed to effect a

valid service.


     The     invalid    service      was    the   fault      of    the    Plaintiff’s

counsel,   and   it    is   not    appropriate       here   for    them    to   expect

Defendants    counsel       to    jump     through   hoops    to    correct      their

intentional error.          They did it and should have to fix it at

their own time and expense.
      Case 2:19-cv-11149-LMA-DMD Document 87-2 Filed 03/13/20 Page 4 of 5



       REC, et. al. are entitled to a clean, correct service of

the Court papers, with all the rights and privileges that it

brings.       There is no rush or shortage of time within which

Plaintiff could correct his own self-created service problem.

It    would    be   manifest    injustice     for   them    to   expect   that

Defendants’ are obliged to participate in the fix.


       It is suggested that the Court withdraw, reverse, or amend,

it’s initial invalid ruling, and remove REC et. al. from any

blame in this travesty.         If it is important, Richard’s attorneys

can    correctly    re-serve;    but    it   is   noted   that   the   original

service blunder occurred in November 2019, but no effort to fix

the blunder occurred until March 2020.


                                       Submitted by:


                                       /s/ Fred E. Salley
                                       _________________________
                                       FRED E. SALLEY, T.A. (11665)
                                       SALLEY & ASSOCIATES
                                       P.O. Box 3549
                                       77378 Hwy 1081 Cretien Annex
                                       Covington, Louisiana 70434
                                       Telephone: (985) 867-8830
                                       Facsimile (985) 867-8927
                                       Counsel for Defendant, REC
                                       Marine Logistics, LLC, et. al.
   Case 2:19-cv-11149-LMA-DMD Document 87-2 Filed 03/13/20 Page 5 of 5




                      CERTICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has

been   served   on   all   counsel   of   record   by   facsimile,   receipt

requested, or by depositing same in the United States Postal

Service, properly addressed and postage prepaid this 12 th Day of

March 2020


                                     /s/ Fred E. Salley
                                     _____________________________
                                     FRED E. SALLEY, T.A. (11665)
